Case 20-43597        Doc 1252    Filed 11/13/20 Entered 11/13/20 16:53:25             Main Document
                                            Pg 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

                                              §      Chapter 11
In re:                                        §
                                              §      Case No. 20-43597-399
BRIGGS & STRATTON                             §
CORPORATION, et al.,                          §      (Jointly Administered)
                                              §
                Debtors.                      §      Related Docket No. 1163
                                              §

                      STIPULATION AND CONSENT ORDER
              GRANTING PARTIAL RELIEF FROM THE AUTOMATIC STAY

         Briggs & Stratton Corporation and its debtor affiliates in the above-captioned chapter 11

cases, as debtors and debtors in possession (collectively, the “Debtors”), and Krista “Danyale” Ward

and Joseph Ward (together, “Ward” and together with the Debtors, the “Parties” and, each, a

“Party”), by and through their respective counsel, hereby enter into this stipulation (the

“Stipulation”), and represent, agree, and request the court to so order as follows:

                A.     On July 20, 2020, the Debtors each commenced with this Court a voluntary

case under title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized

to continue to operate their business and manage their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. On August 5, 2020, the United States Trustee

appointed an official committee of unsecured creditors in these chapter 11 cases pursuant to section

1102 of the Bankruptcy Code. No trustee or examiner has been appointed in these chapter 11 cases.

The Debtors’ chapter 11 cases are being jointly administered for procedural purposes only pursuant

to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure and Rule 1015(b) of the Local Rules

of Bankruptcy Procedure for the Eastern District of Missouri.

                B.     Pursuant to section 362(d)(1) of the Bankruptcy Code, the filing of the
Case 20-43597       Doc 1252       Filed 11/13/20 Entered 11/13/20 16:53:25         Main Document
                                              Pg 2 of 4


Debtors’ bankruptcy petitions operates as a stay (the “Automatic Stay”) of any actions or

proceedings against the Debtors.

               C.     On June 21, 2019, Ward filed a product liability action against Briggs &

Stratton Corporation (“Debtor B&S”) and other defendants in the Circuit Court of the Fifth Judicial

Circuit in and for Marion County, Florida, captioned Ward v. Nilfisk, Inc., Case No. 2019-CA-001352

(the “State Court Action”), asserting various injuries resulting from a September 26, 2018 explosion

involving a fuel containment system, which Ward alleges was, in whole or in part, manufactured,

designed, and placed into the stream of commerce by Debtor B&S.

               D.     On September 10, 2020, Krista “Danyale” Ward and Joseph Ward each filed

proofs of claims (Claim Nos. 466 and 468, respectively) against Debtor B&S in the amount of

$10,000,000.00 related to the State Court Action (together, the “Ward POC”).

               E.     On October 27, 2020, Ward filed its Notice of Hearing and Motion for Relief

from Automatic Stay [Docket No. 1163] (the “Motion”), seeking relief from the Automatic Stay to

continue the State Court Action against Debtor B&S and recover from the Debtors’ insurance

policies.

               F.     The Parties have agreed, subject to approval of the Court, to resolve the

Motion, subject to the terms and conditions set forth below.

IT IS HEREBY ORDERED, STIPULATED, AND ADJUDGED AS FOLLOWS:

               1.       This Stipulation shall be effective and binding immediately upon entry of the

Stipulation by the Court (the “Effective Date”).

               2.       From and after the Effective Date, the Automatic Stay shall be modified

solely to the extent necessary to permit the Debtors to provide Ward with information related to the

Debtors’ insurance coverage applicable to the claims asserted in the State Court Action, including a

                                                   2
Case 20-43597       Doc 1252      Filed 11/13/20 Entered 11/13/20 16:53:25              Main Document
                                             Pg 3 of 4


copy of the applicable insurance policies.        The Debtors shall provide such information and

documentation within ten (10) days of the entry of this Stipulation.

               3.        Upon the Effective Date, the Motion shall be deemed resolved.

               4.        This Stipulation shall constitute the entire agreement and understanding of

the Parties relating to the subject matter hereof and supersedes all prior agreements and

understandings relating to the subject matter hereof. No representations have been made or relied

upon by the parties, except as set forth herein. The Debtors expressly reserve any and all claims,

defenses, and rights, at law and at equity, that they may have in response to the State Court Action

and Ward POC without prejudice whatsoever. For the avoidance of doubt, the rights of the Debtors

and any other party in interest to object to the Ward POC are expressly preserved.

               5.        This Stipulation may not be modified other than by a signed writing executed

by the Parties hereto or by further order of the Court.

               6.        Each person who executes this Stipulation on behalf of a party hereto

represents that he or she is duly authorized to execute this Stipulation on behalf of such party.

               7.        The Debtors are authorized to execute, deliver, implement, and fully perform

any and all obligations, instruments and papers and to take any and all actions reasonably necessary

or appropriate to perform any and all of the Debtors’ obligations set forth in, or contemplated by, the

Stipulation.

               8.        The Stipulation and all of the provisions hereof shall be binding upon and

shall insure to the benefit of all Parties, and each of their respective successors or assigns.

               9.        The Debtors shall serve a copy of this Stipulation no later than two (2)

business days after the date of its entry. The Debtors shall also file a certificate of service within

twenty-four (24) hours of making service of this Stipulation.

                                                    3
Case 20-43597         Doc 1252    Filed 11/13/20 Entered 11/13/20 16:53:25     Main Document
                                             Pg 4 of 4


SO STIPULATED:

 By:    /s/                                           By:       Ronit J. Berkovich
                                                            /s/____________
 Date: November 13, 2020                              Date: November 13, 2020

 DEAN, RINGERS, MORGAN & LAWTON, P.A.                 WEIL, GOTSHAL & MANGES LLP

 G. Clay Morris, Esq. (admitted pro hac vice)         Ronit J. Berkovich (admitted pro hac vice)
 Florida Bar. No. 0750190                             Debora A. Hoehne (admitted pro hac vice)
 Post Office Box 2928                                 Martha E. Martir (admitted pro hac vice)
                                                      767 Fifth Avenue New York, New York
 Orlando, Florida 32802-2928
                                                      10153
 Telephone: (407) 422-4310                            Telephone: (212) 310-8000
 Facsimile: (407) 648-0233                            Facsimile: (212) 310-8007
 Email: CMorris@drml-law.com                          Email: Ronit.Berkovich@weil.com
        soraya@drml-law.com                                   Debora.Hoehne@weil.com
                                                              Martha.Martir@weil.com
 Counsel for Krista “Danyale” Ward
 and Joseph Ward                                      - and -

                                                      CARMODY MACDONALD P.C.

                                                      Robert E. Eggmann, #37374MO
                                                      Christopher J. Lawhorn, #45713MO
                                                      Thomas H. Riske, #61838MO
                                                      120 S. Central Avenue, Suite 1800
                                                      St. Louis, Missouri 63105
                                                      Telephone: (314) 854-8600
                                                      Facsimile: (314) 854-8660
                                                      Email: ree@carmodymacdonald.com
                                                             cjl@carmodymacdonald.com
                                                             thr@carmodymacdonald.com

                                                      Counsel for Debtors and Debtors-in-
                                                      Possession


SO ORDERED:

DATED:                           , 2020
St. Louis, Missouri

                                            HONORABLE BARRY S. SCHERMER
                                            UNITED STATES BANKRUPTCY JUDGE

                                                4
